DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 37 CFR 1.126: Numbering of claims.
The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 has been renumbered 24.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 and 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern (US-4644676).
As to claims 7, 10, 11, 13, 23, 24, Stern teaches A warning band, comprising:
a flexible band 10 with a rectangular prism body (see figure 1, column 2 lines 47-51) having a first edge region and a second edge region opposite the first edge region and a grip area therebetween (see figures 1-4);
warning text 22 (see figure 2) positioned on the flexible band indicating a loading state of a firearm; and
a closure, comprising: hook and loop elements 11, 12 (see figures 1, 2) located in edge regions.
As to claim 14, 15, 18, 21, Stern teaches the steps of placing the band 10 (having all the features mentioned above) on a firearm and engaging the hook and loop elements (see figures 1-4).
As to claims 8 and 17, Stern includes a grip area, end 23 that extend beyond the edge region where the hook and loop elements engage (see figure 3).
As to claims 9 and 16, Stern teaches that “band 10 is fabricated from a non-stretchable, flexible material such as cloth.” (see column 2 lines 51-52) but also that a portion 13 is stretchable over the trigger of the gun (see figure 2, column 2 line 67 to column 3 line 5).  Stern thus teaches a stretchable band that is stretched over a firearm within the broadest reasonable interpretation of the claim.
As to claims 11 and 19, Stern teaches “Although a preferred form for fastening means employs the use of a hook and loop surface 12 and a mating surface 11, it is clear that other conventional detachable fasteners can be employed. This would include snaps, hook and eye fasteners, or other like devices.” (see column 3 lines 52-58).  Conventionally known “snaps” and “hook and eye fasteners” are within the broadest reasonable interpretation of the recited post and hole elements.
As to claim 22, Stern teaches that the text indicates that the firearm is loaded and thus implicitly teaches that the gun is to be loaded prior to the band being attached (see column 2 lines 57-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US-4644676) in view of Lukas (US-2004/0108235).
As to claims 12 and 20, Stern teaches “Although a preferred form for fastening means employs the use of a hook and loop surface 12 and a mating surface 11, it is clear that other conventional detachable fasteners can be employed. This would include snaps, hook and eye fasteners, or other like devices. (see Stern, column 3 lines 52-58).
Stern lacks tabs and slotted buckle elements specifically.  Lukas teaches a device that wraps around the action of a rifle with buckles having tabs 58 and slots 56 (see Lukas figure 5).  It would have been obvious to one of ordinary skill in the art to substitute the Velcro of Stern with a buckle as taught by Lukas, since the mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636